Citation Nr: 0323142	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  00-13 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an increased evaluation for low back weakness, 
currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri that denied an increased evaluation for low back 
weakness.

The Board notes that the VA physician who examined the 
veteran in June 2003 indicated that the veteran's service-
connected back disability could be expected to have profound 
limitations of activities and daily living.  To the extent 
that this statement and other evidence contained in the 
report raises the issue of consideration of the veteran's 
back disability on an extra schedular basis under 38 C.F.R. 
§ 3.321(b) (2002), it is referred to the RO for appropriate 
action.  In addition, the report also indicated that it is 
feasible that the disturbances in the veteran's back may have 
contributed to, in some measure, to the development of hip 
arthroses secondary to abnormal mechanics.  As this may raise 
a new issue of secondary service connection, it is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The veteran's back disability is manifested by listing of 
the spine, marked limitation of forward bending in a standing 
position, loss of lateral motion, narrowing of the joint 
space, pain, flare-ups, and weakness.



CONCLUSION OF LAW

The criteria for an evaluation of 40 percent for low back 
weakness have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, 
Diagnostic Code 5295 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002)), were published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002)).  The 
Board will assume for the purpose of this decision that the 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the issue on appeal.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

A review of the file reveals that the veteran has not been 
advised of the VCAA or its provisions.  In addition, evidence 
has been obtained as a result of development undertaken by 
the Board.  In most instances, a remand would be required to 
ensure compliance with the VCAA and for initial consideration 
by the agency of original jurisdiction of newly received 
evidence.  In the Board's view, the favorable outcome 
explained below makes a remand unnecessary since there is no 
prejudice the veteran. 


Factual Background

Service connection for low back weakness was established in a 
July 1946 rating decision based on service medical records 
that showed the veteran suffered a back sprain and noted low 
back weakness upon discharge.

Over the years, the veteran made several attempts to have his 
evaluation increased.  

In a September 1995 rating decision, the evaluation for the 
veteran's back disability was increased to 10 percent based 
on painful motion.

An April 1998 Board decision awarded an increased evaluation 
of 20 percent based on evidence of limited and painful 
motion.

Progress notes from the VA Medical Center (VAMC) in Poplar 
Bluff dated in August 1999 noted complaints of decreased 
muscle spasms in the back.

The RO received the veteran's claim for an increased 
evaluation for low back weakness in November 1999.

The veteran underwent a VA examination in January 2000.  The 
veteran complained of chronic painthat had become worse in 
the paravertebral areas as opposed to the vertebral bodies.  
He had difficulty sleeping due to pain.  He could walk less 
than one block and used a cane.  Upon examination, some pain 
was noted with palpation to the vertebral bodies, but more 
intensity was found in the left paravertebral areas.  Several 
knotting sensations were noted into the lumbar region.  When 
these were stimulated, the veteran complained of pain that 
radiated to the hips.  The back was kept at approximately 10 
degrees of forward flexion.  Forward flexion of the back was 
to 30 degrees, backward extension was to 10 degrees, right 
lateral flexion was to 12 degrees, and left lateral flexion 
was to 15 degrees.  He elevated his left leg to a 15 degree 
angle with complains of pain in the paravertebral area and 
right hip.  The left leg was elevated to a 25 degree angle 
with complains of left hip pain.  Reflexes were intact to the 
lower extremities.  Strength to the lower legs against 
resistance noted decreased strength but were equal 
bilaterally with both flexion and extension of the lower legs 
and flexion/extension to the bilateral feet.  X-rays revealed 
considerable degenerative changes, associated with back 
surgery and post-surgical changes, as well as left total hip 
replacement.

VA medical records dated from June 2000 to July 2001 
indicated the veteran received physical therapy.  The lack of 
mobility was a chief concern.

A statement dated in May 2002 from R. August, M.D., indicated 
that the veteran had been seeing him for low back weakness.  
The veteran had continued advanced degenerative changes with 
marked limitation of motion both in the anterior bending and 
side bending directions.  There was significant inter discal 
narrowing and a history of previous three level lumbar fusion 
that complicated his condition.

In June 2002, the veteran testified during a travel board 
hearing that he had muscle spasms and occasional numbness 
down the right leg.  He could not climb stairs and had a 
wheel chair, although he could walk very short distances.  He 
had back pain after standing for five minutes.

The veteran underwent a VA examination in June 2003.  The 
veteran's history was taken and the claims file was reviewed.  
He complained of progressively increasing back pain with 
spasms.  Pain radiated to the left lumbar paravertebral area.  
He was unable to assume a fully erect posture due to chronic 
back problems.  Pain was exacerbated by certain activities.  
Upon examination, range of motion of the lumbar spine was 
profoundly limited with forward flexion of approximately 20 -
25 degrees.  There was no extension beyond this point or 
lateral bending or rotation.  In a seated position, he had 
decreased reflexes throughout.  There was some mild 
generalized weakness, particularly the left lower extremity.  
There was moderate weakness of the quadriceps on the left 
side.  Radiographs dated in 2000 demonstrated a successful 
lumbosacral fusion from L3 to the sacrum with flat back.  
There was retrolisthesis of L2 on L3 with astonishingly large 
non-marginal syndesmophytes on either side and loss of disc 
space between L2 and L3 with marked scleroses.  Effusion 
appeared to be solid.  There was marked loss of disc height 
between L5 and S1.  The abnormal mechanics stemming from the 
fusion resulted in increased stresses at L2-L3.  This was 
manifested over the years through the development of profound 
lumbar spondylosis at L2-L3.  The opinion was that the 
veteran's lumbar spine condition was due to conditions that 
existed in service.  In addition, he should be expected to 
have profound limitations of activities of daily living as a 
result of his lumbar spine condition.  He could expect to 
have pain that was constant, but exacerbated by a change in 
weather or increase in activity.  He could be expected to 
have chronic sleep disturbance and not readily relieved 
through conventional modalities.  There would likely be 
flare-ups during weather changes or increased activity.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2002).  Separate diagnostic codes identify the various 
disabilities.  In addition, VA has a duty to acknowledge all 
regulations that are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. Derwinski 
, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown,  7 Vet. App. 55 (1994).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2002). 

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45 must be considered.  The Court also held that, when a 
Diagnostic Code does not subsume 38 C.F.R. §§ 4.40 and 4.45, 
those provisions are for consideration, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

The veteran's left knee disability is currently evaluated as 
20 percent disabling under Diagnostic Code 5295, lumbosacral 
strain.  Under this code, a 20 percent rating is warranted 
with muscle spasm on extreme forward bending and loss of 
unilateral lateral spine motion in a standing position.  A 40 
percent rating is warranted for severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002). 

As shown by the most recent VA examinations, the veteran's 
back disability is manifested by listing of the spine, marked 
limitation of motion of forward bending, loss of lateral 
motion, and narrowing of joint space.  

In considering other factors noted in DeLuca, the veteran was 
found to have flare-ups and weakness in addition to those 
symptoms previously noted.  Id.

Based on the foregoing, the veteran's service-connected back 
disability meets the criteria for a 40 percent evaluation, 
which is the highest evaluation available under this 
diagnostic code.  

The Board has considered whether the veteran's disability 
warranted a higher evaluation under other diagnostic codes 
pertaining to the lumbar back that included evaluations 
greater than 40 percent, but found that none were applicable.  
Unfavorable ankylosis of the lumbar spine warrants a 50 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5289 (2002).  The evidence does not indicate that the 
veteran's entire lumbar spine is ankylosed nor has such a 
diagnosis been made by any physician.  

Pronounced intervertebral disc syndrome provides for a 60 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).

The Board observes that, effective September 23, 2002, the 
schedular criteria for the evaluation of intervertebral disc 
syndrome underwent revision.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeals process has been 
concluded, the version of the law and regulation most 
favorable to the appellant must apply unless Congress or the 
Secretary provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  As there is no indication that the 
Secretary has precluded application of either the "old" or 
"amended" version of the pertinent regulations, due process 
considerations dictate that the veteran's claim for an 
increased evaluation her neck disability be evaluated under 
the pertinent regulations effective both before and after the 
September 23, 2002 changes to the rating schedule.  

Prior to the recent regulation change, pronounced 
intervertebral disc syndrome warranted a 60 percent 
evaluation with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, little 
intermittent relief.  

Under the amended criteria that became effective September 
23, 2002, intervertebral disc syndrome is evaluated based on 
incapacitating episodes.  If there are incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a maximum 60 percent rating is warranted.

Note 1 to 38 C.F.R. § 4.71a, DC 5293, effective September 23, 
2002, provides that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  Chronic orthopedic and neurologic 
manifestations means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Supplementary information 
in the published final regulations  states that treatment by 
a physician would not require a visit to a physician's office 
or hospital but would include  telephone consultation with a 
physician.  If there are no records of the need for bed rest 
and treatment, by regulation, there were no incapacitating 
episodes.  See Note 1 to 38 C.F.R. § 4.71a, DC 5293, 
effective September 23, 2002. 

Note 2 to 38 C.F.R. § 4.71a, DC 5293, effective September 23, 
2002, provides that when rating on the basis of chronic 
manifestations, the orthopedic disabilities will be rated 
under the most appropriate orthopedic diagnostic code or 
codes and the evaluation of neurologic disabilities will be 
done separately using the most appropriate neurologic 
diagnostic code or codes.  Chronic orthopedic and neurologic 
manifestations means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See Note 2 to 38 C.F.R. § 
4.71a, DC 5293, effective September 23, 2002.

Neither the old or the new criteria are applicable in this 
instance since the veteran does not have a diagnosis of 
intervertebral disc syndrome.

Based on the foregoing, the preponderance of the evidence is 
in favor of an increase to 40 percent, and no more, for low 
back weakness.


ORDER

An evaluation of 40 percent for low back weakness is granted, 
subject to the regulations controlling the disbursement of VA 
monetary benefits. 



	                        
____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

